Citation Nr: 0622550	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.
  
In July 2003, the RO denied the veteran's original claim for 
service connection.  In August 2003, the veteran mailed VA 
some private medical records that were not in his claims 
folder at the time of the July 2003 rating decision.  The RO 
reopened the claim and denied service connection again in 
August 2003, within one month of the original denial.  The 
Board considers the claim to be reopened after submission of 
new and material evidence, and will therefore address only 
the issue of service connection.  


FINDING OF FACT

The veteran's tinnitus was not caused by his active military 
service from August 1955 to August 1959.  


CONCLUSION OF LAW

Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran underwent a VA ear diseases 
examination in May 2005.  The examiner diagnosed him with 
tinnitus, by history only.  The veteran submitted private 
medical records from Dr. W. H., who diagnosed him with 
bilateral tinnitus.  Therefore, the veteran has a current 
disability.  

The veteran claims that his tinnitus was caused by noise 
exposure while serving on a gun crew in the military.  The 
veteran's service medical records (SMRs) are negative for any 
complaints or manifestations of tinnitus during his period of 
active service.  His SMRs are negative for any diagnosis of 
or reference to tinnitus.  The Board must find that the SMRs 
provide very negative evidence against this claim.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim 
because they do not link the veteran's tinnitus to an event 
that occurred in service or provide an opinion that his 
tinnitus was aggravated by noise exposure during service.  In 
fact, the record shows that the veteran was first diagnosed 
with tinnitus in 1985, almost thirty years after leaving 
military service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran underwent a VA ear diseases examination in May 
2005.  The examiner stated that "the tinnitus in this 
patient is not caused by his alleged noise exposure.  His 
hearing is of such nature [sic], that it is extremely 
difficult to have tinnitus caused by it."  The examiner also 
stated that the veteran first complained of tinnitus in 1985, 
many years after leaving service, which made it even less 
likely that the veteran's current disability from tinnitus 
was caused by his military service so many years ago.  The 
Board finds this medical opinion is entitled to great 
probative weight and provides evidence against this claim. 

With regard to the veteran's own opinion that the tinnitus 
was caused by noise exposure, the veteran does not have the 
medical expertise to find that his current disorder is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board finds that the preponderance of the evince is 
against service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003, October 2003, and December 2004, as well 
as information provided in the December 2003 statement of the 
case (SOC) and May 2005 supplemental statement of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the December 2003 SOC and May 2005 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2003 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the December 2004 VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for tinnitus is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


